Citation Nr: 0612245	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  04-12 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
impotency, claimed as due to venlafaxine (Effexor) prescribed 
in September 1999.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from October 1942 to February 
1947.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a September 2000 rating decision issued 
by the Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied a claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for impotency, on the 
basis that the claim was not well-grounded.  The veteran 
timely disagreed.  In March 2004, the claim was considered on 
the merits, and the veteran was notified of the continuation 
of the denial of benefits in the March 2004 statement of the 
case (SOC).  In April 2004, the veteran submitted a timely 
substantive appeal.

Having reviewed the contentions of record and the evidence, 
the Board finds that the issue on appeal is more accurately 
stated as set forth on the title page of this decision.

During the pendency of this claim, the veteran sought an 
increased evaluation in excess of 50 percent for his service-
connected anxiety disorder.  By a rating decision issued in 
March 2004, the RO granted a total (100 percent) disability 
rating for the veteran's service-connected disability.  The 
veteran has not disagreed with any aspect of this rating 
decision, and no issue regarding the evaluation of the 
veteran's service-connected anxiety disorder is before the 
Board for appellate review.  

In January 2006, the Board requested an opinion from a VA 
physician, pursuant to 38 U.S.C.A. § 5103A (West 2002) and 38 
C.F.R. § 20.901 (2005).  The VA physician provided an opinion 
in February 2006 (although 2005 appears on the date line of 
the opinion, that notation is in error, since the opinion was 
requested in January 2006).  On February 15, 2006, the 
veteran and his representative were provided with a copy of 
the February 2006 opinion and were offered the opportunity to 
submit additional evidence or argument in accordance with 38 
C.F.R. § 20.903(a) (2005).  The veteran's representative 
provided an April 2006 Informal Hearing Presentation which 
included discussion of the February 2006 opinion.  The Board 
may proceed with consideration of the appeal based on the 
evidence of record.  

Pursuant to a November 2005 motion and the Board's grant of 
that motion, this case has been advanced on the Board's 
docket under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2005).


FINDING OF FACT

The medical evidence and opinions of record establish that it 
is less than at least as likely as not that venlafaxine 
(Effexor) prescribed for the veteran's service-connected 
anxiety disorder in September 1999, or any other medication 
prescribed for treatment of the veteran's service-connected 
anxiety disorder, caused his current impotence.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for impotence, claimed as due to medication, 
venlafaxine (Effexor), prescribed in September 1999 to treat 
a service-connected anxiety disorder, have not been met.  38 
U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he became impotent as a result of a 
medication, venlafaxine (Effexor), prescribed by VA in 1999 
to treat his service-connected anxiety disorder.  The veteran 
contends that the medication should not have been prescribed.



Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Initially, after the veteran submitted the May 
2000 claim for benefits under 38 U.S.C.A. § 1151 which 
underlies this appeal, he was notified by the RO in a June 
2000 letter of the criteria for benefits under 38 U.S.C.A. 
§ 1151.  By a rating decision issued in September 2000, the 
claim was denied as not well-grounded.  The Board notes that 
the September 2000 rating decision included discussion, at 
some length, regarding the criteria for a claim under 
38 U.S.C.A. § 1151 and how the veteran could substantiate the 
claim of entitlement to benefits for impotence.

In August 2003, the veteran was advised that the claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
impotence due to venlafaxine (Effexor) prescribed by VA 
physicians would be reviewed on the merits.  The August 2003 
letter advised the veteran of the evidence VA was responsible 
to obtain and the types of evidence VA would obtain on his 
behalf if he identified the relevant records.  The RO also 
notified the veteran of legal theories he might use to seek 
compensation other than benefits under 38 U.S.C.A. § 1151, 
and notified him of the evidence that might substantiate such 
claims.  The August 2003 letter specifically advised the 
veteran that additional information and evidence was needed, 
and advised the veteran to provide "any evidence in your 
possession that pertains to your claim."

In December 2003, the veteran responded, stating, "This 
letter is in reply to the August 1, 2003 VA letter request 
for information on my claim for service connection for 
impotency due to medications under 38 U.S.C. 1151."  The 
veteran indicated that he had no evidence other than the VA 
clinical records.  

In October 2003, the RO notified the veteran that he was 
being afforded VA examination, and the veteran was afforded 
VA examination in December 2003.

As noted above, the notices initially sent to the veteran 
following the claim for benefits under 38 U.S.C.A. § 1151 
specifically discussed the criteria for benefits under that 
provision.  Although those notices were provided prior to 
enactment of the VCAA, the notices are nevertheless adequate 
to advise the veteran of the criteria for the benefits at 
issue.  

The veteran was clearly aware that he should provide any 
evidence in his possession or that he was aware of, as 
established by the veteran's December 2003 response to the 
August 2003 letter advising him that the claim for benefits 
under § 1151 for impotence would be reviewed on the merits.  

The record establishes that the veteran and his 
representative were aware of the evidence required to 
substantiate the claim prior to the final readjudication of 
the claim in March 2004.  The veteran was afforded VA 
examination, extensive VA clinical records have been 
associated with the claims file, and a separate VA medical 
review has been obtained.  There is no allegation from the 
claimant that he has any evidence in his possession that is 
needed for a full and fair adjudication of the claim, and he 
has specifically stated that there is no other evidence he is 
aware of which might be relevant.  

When considering the notification letters and the rating 
decisions on appeal, which the veteran received prior to the 
final readjudication of his claim, it is clear that the 
veteran, and his representative, were aware of the evidence 
required to substantiate his claims, as well as being aware 
that it was ultimately the veteran's responsibility to give 
VA any evidence pertaining to these claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

During the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those 
five elements include:  1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 
5) effective date of the disability.  The Court held 
that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence 
not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is 
awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for compensation under 38 U.S.C.A. § 1151 for 
impotency, claimed as due to venlafaxine (Effexor) prescribed 
in September 1999, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

The Board notes that, effective September 2, 2004, after the 
last readjudication of this claim, the regulations pertaining 
to claims for compensation pursuant to 38 U.S.C.A. § 1151 
filed on or after October 1, 1997 (as in this case) were 
amended.  38 C.F.R. § 3.361; see 69 Fed. Reg. 46,426 (Aug. 3, 
2004).  Although the RO has not had the opportunity to 
evaluate the veteran's claim under the amended criteria, the 
Board finds that the veteran will not be prejudiced by having 
his claim addressed at this time by the Board.  

The Board points out that the newly added 38 C.F.R. § 3.361, 
in part, specifies the criteria for determining whether a 
veteran has an additional disability, criteria for 
establishing the cause of additional disability, and defines 
activities that are not considered hospital care, medical or 
surgical treatment, or examination furnished by a Department 
employee or in a Department facility.  There is no dispute as 
to whether the medical treatment at issue was furnished by VA 
employees at a VA facility.  The regulation at 38 C.F.R. § 
3.361 specifically addresses claims based on continuance of 
natural progress of a disease or injury.  However, the 
instant claim is not based on such a theory (i.e. that 
failure of VA to diagnose or initiate treatment of a disease 
or injury resulted in additional disability).  

As to the causation of the impotence that the veteran 
contends is due to medication prescribed by VA, the veteran 
has been advised of the statutory requirement that the 
additional disability for which compensation is sought be due 
to medical treatment furnished by VA, and the claim in this 
case is governed by the statutory provision.  The Board finds 
that, under the circumstances of this claim, where there are 
numerous clinical opinions as to the etiology of the claimed 
additional disability, remand of the claim to provide notice 
that such opinions are relevant to the claim would be 
fruitless.

In January 2006, the Board requested an opinion from a VA 
reviewing physician, pursuant to 38 U.S.C.A. § 5103A and 
38 C.F.R. § 21.901.  In February 2006, the veteran and his 
representative were provided with a copy of the February 11, 
2006 opinion and were offered the opportunity to submit 
additional evidence or argument in accordance with 38 C.F.R. 
§ 20.903(a) (2005).  The veteran's representative submitted 
an Informal Hearing Presentation which addressed the opinion 
rendered by the VA physician.  In addition, more than 60 days 
has elapsed since the veteran and his representative were 
notified of the VA expert opinion and were provided with a 
copy of that opinion.  The appellant has thus been afforded 
appropriate due process, as provided in 38 C.F.R. § 20.903 
and the holding in Thurber v. Brown, 5 Vet. App. 119 (1993). 

The Board finds that the veteran has had an opportunity to 
review the evidence and comment on that evidence, and has 
been afforded appropriate due process as set forth in VA 
regulations.  The veteran has been provided with numerous 
opportunities to submit evidence and argument in support of 
his claim and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  

Both the duty to assist the veteran and the duty to notify 
the veteran have been met.  Given the length of the pendency 
of the claim, the veteran's numerous opportunities to submit 
evidence and argument, the actual notices to the veteran of 
the evidence necessary to substantiate his claim, and the 
veteran's statements of record, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

Law applicable to a claim under 38 U.S.C.A. § 1151 submitted 
after 1997

As amended in 1996, 38 U.S.C.A. § 1151 provides, in pertinent 
part, that when any veteran shall have suffered "qualifying 
additional disability," compensation shall be awarded to him 
or her in the same manner as if such additional disability 
were service connected.  The amended statute also provides, 
in pertinent part, that a disability is a qualifying 
additional disability when it was not the result of the 
veteran's willful misconduct and it was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary [of 
VA], either by a Department employee or a Department 
facility, and the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or by an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.  

The amended provisions of 38 U.S.C.A. § 1151 are applicable 
to all claims for benefits under 38 U.S.C.A. § 1151 filed 
after October 1, 1997.  As the claim underlying this appeal 
was first submitted in May 2000, the version of 38 U.S.C.A. § 
1151 which became effective October 1, 1997 is applicable.

Factual background

Historically, the veteran has been granted service connection 
for generalized anxiety disorder and for a chalazion, right 
upper eyelid.  On VA examination conducted in September 1995, 
the veteran reported that his libido was unimpaired.  

July 1999 VA outpatient treatment notes reflect that Dr. K. 
recommended a trial of Zoloft for the veteran's psychiatric 
disorder.  Zoloft 50 milligrams daily was ordered.  In August 
1999, the veteran's Zoloft was decreased to 25 milligrams 
(one-half tablet daily) due to side effects (S.E.).  The 
veteran reported improved mood, and was less depressed but 
still tearful.  The veteran reported complaints of nausea and 
erectile dysfunction, but, it was noted, wanted to continue 
on a reduced dose of the Zoloft.  

A note in the file entitled "common side effects of Zoloft 
(sertraline)", lists five symptoms, (1) drowsiness, (2) 
dizziness, (3) nausea, (4) diarrhea, and, (5) sexual 
dysfunction.  A notation at the bottom of the statement 
reads, "side effects above were written by Dr. [ ] K[ ]."  
This note is not dated.

In September 1999, the veteran's treating social worker noted 
that the veteran stated he was experiencing dizziness, sexual 
dysfunction, low energy, and increased urination as a result 
of use of sertraline (Zoloft).  The veteran was referred to 
Dr. D. for medical evaluation.  On that same date in 
September 1999, the veteran also saw Dr. K., who noted that 
the veteran reported sexual dysfunction, decreased libido, 
and dizziness associated with use of Zoloft.  Zoloft was 
discontinued, and Effexor (venlafaxine) was substituted.

In September 1999, the veteran complained of chest pain, 15 
episodes on Sunday and six or seven episodes on Monday, along 
with increased urination.  Evaluation by an internal medicine 
specialist disclosed 1st degree atrioventricular (AV) block, 
unchanged from past EKG.  The veteran's medications, 
including venlafaxine, carbidopa with levodopa, gabapentin, 
and Tylenol, were noted.  Musculoskeletal pain and enlarged 
prostate were the assigned diagnoses.

In October 1999, the veteran reported to the psychiatrist 
that he continued to have interrupted sleep due to urinary 
frequency, and complained of decreased libido and partial 
erections.  Possible side effects of Effexor, including 
sexual dysfunction, were discussed.  The psychiatrist offered 
referral to the sexual dysfunction clinic, but the veteran 
declined.  

The veteran was next seen in January 2000 by the treating 
social worker.  He complained about his treatment by the 
psychiatrist who, the veteran reported "made me take 
medications that stopped my sex life."  The psychiatric 
attending attempted to reach the veteran by telephone, and 
left a message.  

It was noted in February 2000 that that the veteran had 
stopped taking Effexor more than two months previously.   In 
April 2000, the veteran complained of impotence, but declined 
further referral.  He reported that his mood and domestic 
life were stable.  June 2000 treatment notes disclose the 
same findings.  

On VA examination conducted in May 2000 for purposes of a 
claim for an increased evaluation for his service-connected 
anxiety disorder, the veteran reported that a medication 
prescribed by his psychiatrist, Dr. K., in September 1999 
through November 1999, "almost killed" him, because he 
blacked out and fell, breaking his arm.  He related that he 
was then taken off that medication.  He reported that the 
medication also caused him to become impotent, and he was 
very angry about it.  

In May 2000, the veteran sought compensation under 
38 U.S.C.A. § 1151 for impotence, on the basis that a 
medication prescribed by Dr. K. caused the impotence.  The 
veteran stated that he told Dr. K. he did not want that 
medication, but Dr. K. insisted he take the medication.  

In November 2000, the veteran requested that his treatment be 
in another location, because the mental health clinic area 
reminded him of the physician who gave him the medication 
that took away his manhood.

A list of prescribed medications active in November 2000 
establishes that the only active, prescribed medications were 
albuterol, magnesium (ALOH) simethicone, clotrimazole cream, 
codeine, cyclobenzaprine (also known as Flexeril), docusate 
(which the medication list states is a stool softener), 
gabapentin, lisinopril, propranolol (Inderal), and terazosin.  
For purposes of information only, the Board notes that 
albuterol is a bronchodilator, cyclobenzaprine is a muscle 
relaxant, lisinopril is an angiotensin-converting enzyme 
inhibitor used to treat hypertension, and terazosin is an 
antiadrenergic medication used to treat benign prostatic 
hypertrophy.  Stedman's Medical Dictionary 42, 444, 1023, 
1726 (27th ed. 2000).  

April 2001 treatment notes discloses that the veteran 
required VA hospitalization for cardioversion following 
recurrence of atrial flutter.  He was in a good mood, joking, 
and the provider called for psychiatric consultation noted 
that no antidepressant medication was indicated or needed.  

In December 2001, the veteran presented with complaints of 
depression, and anti-depressant medication was prescribed. 

In August 2003, the veteran again sought treatment for 
impotence, which he reported first started in 1999.  The 
clinical providers determined that the veteran's sexual 
dysfunction was multifactorial, related in part to 
physiologic problems, including coronary artery disease and 
hypertension, and in part iatrogenic, resulting from use of 
hydrochlorothiazide and lisinopril.  For purposes of 
information only, the Board notes that hydrochlorothiazide is 
a diuretic and antihypertensive agent.  Stedman's Medical 
Dictionary 840 (27th ed. 2000).  

The report of December 2003 VA examination discloses that the 
veteran was interviewed and the claims file and clinical 
records were reviewed.  The examiner noted that the veteran 
reported he was taking medications for Parkinson's disease in 
1999 when he started taking Effexor, and the examiner noted 
that the veteran had numerous medical problems, including 
hypertension, and noted that the veteran was taking coumadin 
and medications to reduce cholesterol, among other 
medications.  The examiner concluded that venlafaxine was not 
known to have impotency as a common side effect.  The 
examiner also concluded that there was no negligence in 
prescribing Effexor.  The examiner also provided an opinion 
that the veteran's service-connected anxiety disorder did not 
cause his impotence, as generalized anxiety disorder was not 
known to cause impotency.

In another VA examination conducted in December 2003, the 
veteran reported that his private physicians had treated him 
with loxapine.  The examiner considered this medication as a 
possible cause of the veteran's impotence.  The examiner also 
noted the August 2003 VA diagnosis of multifactorial 
impotence related to hydrochlorothiazide and lisinopril.  The 
examiner concluded that it was not at least as likely as not 
that the veteran's impotence was cause by his service-
connected anxiety or by medications used to treat that 
disorder.  In particular, the examiner noted that, since the 
veteran was no longer on venlafaxine, but remained impotent, 
it was not at least as likely as not that the present 
impotence was due to the medication he took four years 
previously.  The examiner concluded that there was no fault 
on the part of VA personnel.

By an opinion rendered in February 2006 (although 2005 
appears on the date line of the opinion, that notation is in 
error, since the opinion was requested in January 2006), a VA 
reviewer noted that Zoloft and Effexor prescribed in 1999 
were not the cause of the veteran's current impotence, 
because sexual dysfunction caused by those medications 
resolves when the medications are discontinued.

Analysis

The clinical records dated in February 2000 establish that 
the veteran stopped taking medications prescribed for his 
service-connected anxiety disorder, Paxil and Effexor, 
because he believed that impotence had resulted from use of 
those medications.  The clinical records establish that the 
veteran did not resume taking medications for his service-
connected anxiety disorder until after December 2001.  

The VA medical opinion in August 2003 indicated that the 
veteran's impotence was the result of several factors, 
primarily his coronary artery disease and hypertension and 
medications used to treat those disorders, 
hydrochlorothiazide and lisinopril, with possibly some 
contribution to the impotence from the veteran's psychiatric 
disorder.  

However, the opinion rendered after the December 2003 VA 
examination was that it was not at least as likely as not 
that the veteran's impotence was due to his service-connected 
anxiety disorder or Effexor or to any other medication used 
to treat the anxiety disorder.  The reviewer who provided the 
February 2006 opinion clarified the prior opinions, noting 
that, while sexual dysfunction affected a significant 
percentage (30 to 40 percent) of those individuals taking 
Paxil or Effexor, that side effect was temporary, and would 
resolve when the medications were discontinued.  

In this case, the evidence establishes that the veteran's 
impotence began in 1999, but did not resolve when the veteran 
stopped taking Effexor, the medication prescribed for 
treatment of the anxiety disorder, prior to February 2000.  
The evidence establishes that no VA provider again prescribed 
medication for the veteran's service-connected anxiety 
disorder until December 2001.  Since there was a period of 
more than 18 months when no medication was prescribed for the 
veteran's anxiety disorder, but the veteran's impotence did 
not resolve, the medical evidence and opinions establish that 
the veteran's impotence was not a result of medications 
prescribed for the anxiety disorder in 1999.  

As set forth in the statute, benefits under 38 U.S.C.A. 
§ 1151 may be granted when a claimed disability is caused by 
VA treatment and other criteria are met.  Since the 
preponderance of the evidence is against a finding that Paxil 
or Effexor prescribed by VA in 1999 caused the veteran's 
current impotence, no further discussion is required as to 
whether other criteria for benefits under 38 U.S.C.A. § 1151, 
such as the requirement of fault in the VA treatment 
provided, have been met in this case.

The Board has therefore considered whether the veteran may be 
compensated for impotence under any other provision.  The 
Board notes that service connection may be granted for a 
disability that is proximately due to or the result of a 
service-connected disability.  The RO considered whether the 
veteran's impotence was secondary to treatment of his 
service-connected anxiety disorder, regardless of whether 
criteria for benefits under 38 U.S.C.A. § 1151 were met.  
When service connection is established for a secondary 
condition, the secondary condition is considered as part of 
the original condition.  See 38 C.F.R. § 3.310(a).  

There is some medical evidence favorable to a finding that 
the veteran's service-connected anxiety resulted in 
impotence, since the August 2003 treatment note states that 
it is possible that the veteran's anxiety disorder is one of 
the factors resulting in impotence.  However, the examiner 
who conducted December 2003 VA examination rejected that 
theory, providing a medical opinion that generalized anxiety 
disorder was not know to cause impotence.  

The Board has also considered whether any medication 
prescribed for the veteran's anxiety disorder, not limited to 
medications prescribed in 1999, caused his impotence.  
However, the medical evidence establishes that the veteran's 
current impotence is not secondary to any medication 
prescribed for the veteran's service-connected anxiety 
disorder, since he stopped taking any medication for anxiety 
disorder during the period from February 2000 through 
December 2001, and his impotence did not resolve.  

The Board notes that the August 2003 medical opinion as to 
the multifactorial nature of the veteran's impotence 
suggested that medications prescribed for the veteran's 
cardiovascular disorders, such as hydrochlorothiazide and 
lisinopril, may have played a role in the veteran's 
impotence.  However, the veteran has not been granted service 
connection for any cardiovascular disorder, so service 
connection cannot be granted on a direct or secondary basis 
for impotence due to medications prescribed for treatment of 
cardiovascular disorders.  38 C.F.R. § 3.310.  

The veteran has not contended that there was any negligence 
or fault in VA's treatment of the veteran's cardiovascular 
disorders or in prescribing medications such as 
hydrochlorothiazide and lisinopril.  The Board finds that the 
veteran has not raised a claim for benefits under 38 U.S.C.A. 
§ 1151 for impotence on the basis of VA treatment of a 
cardiovascular disorder.  If the veteran wishes to make such 
a claim, he should contact the agency of original 
jurisdiction.

The preponderance of the evidence is against the claim for 
compensation under 38 U.S.C.A. § 1151 for impotency, as due 
to venlafaxine (Effexor) prescribed in September 1999.  Since 
the evidence is not in equipoise, the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant a more favorable determination.  The 
claim must be denied.  


ORDER

The claim for compensation under 38 U.S.C.A. § 1151 for 
impotency, claimed as due to venlafaxine (Effexor) prescribed 
in September 1999, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


